MEMORANDUM DECISION
The three defendants were convicted of possession of marihuana, sentenced to 90 days in jail, and on appeal make three assignments of error. Rule 19 of the Supreme Court and of this court is a rule of long standing. It reads in pertinent part:
“Each assignment of error shall be clearly and succinctly stated under separate and appropriate headings. The assignments of error must be specific and must set out haec verba the pertinent portions of the record. Assignments of error which the court can consider only by searching the record for the proceedings complained of will not be considered.”
None of the defendants’ assignments of error complies with Rule 19.
Full adherence to the adversary concept would result in the dismissal of these appeals without consideration on the merits. Yet if we were to do so, decisions of the United States Supreme Court, which we need not enumerate here, would result in the defendants’ having their appeals heard on the merits on some other proceeding such as post-conviction or federal habeas corpus — a result which would only unnecessarily prolong resolution of the matter before us to the detriment of society and possibly to the detriment of defendants themselves.
 We have therefore considered the assignments of error in the same manner we would have considered *464them had they been properly presented, and find that none of them has any merit. Farther, none of the qaestions raised is novel in any way, and a detailed opinion woald therefore be of little interest other than to the litigants themselves. OES 19.180 provides that this coart:
“* * *! [M]ay decide cases before it by means of memorandom decisions and shall prepare fall opinions only in sach cases as it deems proper.”
We constrae this statate as aathorizing this coart, in sach instances as it sees fit, to decide cases withoat opinion — a practice which is becoming increasingly widespread among appellate coarts of other jnrisdictions. It has been and will be oar practice, so long as we can do so withoat jeopardizing the expeditions disposition of eases, to state, albeit sometimes very briefly, the reasons for oar decision, bat we see no parpóse in doing so in a sitaation sach as the one at hand.
Affirmed.